



Exhibit 10.1
  
SEPARATION AGREEMENT AND GENERAL RELEASE
NOTICE: YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS, AND
EFFECT OF THIS SEPARATION AGREEMENT AND GENERAL RELEASE. YOU ARE ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT.
The parties to this Separation Agreement and General Release (hereinafter
“Agreement”) are Fibrocell Science, Inc. (the “Company”) and David Pernock
(“Executive”) (collectively, “Parties”).
WHEREAS, Executive tendered his resignation as Chief Executive Officer of the
Company, a member of the Board of Directors of the Company (the “Board”) and an
officer and director of the Company’s subsidiaries for which he served in either
such capacity, effective as of December 16, 2016 (the “Termination Date”); and
WHEREAS, the Company and Executive desire to set forth their agreement
concerning the terms and conditions of the cessation of employment of Executive,
including the precise nature and amount of compensation to be provided to
Executive and any other rights and obligations of the Company and Executive
following Executive’s resignation;
NOW, THEREFORE, in consideration of the respective promises set forth herein,
which the Parties acknowledge are adequate consideration for the promises made
herein, and subject to the conditions described herein, the Parties acknowledge
and agree as follows:
1.    Termination Date: Executive’s employment with the Company ended on the
Termination Date. The Company shall pay any and all of Executive’s compensation
due and owing as of the Termination Date, including any accrued and unused
vacation, in accordance with Company’s usual compensation and payroll practices.
Executive shall be entitled to reimbursement of all reasonable unreimbursed
business expenses incurred as of the Termination Date in accordance with
Company’s expense reimbursement policy. Executive shall have reasonable access
to the Company’s offices in Exton, PA for purposes of retrieving any of his
personal property items which have not been retrieved, which access shall occur
during regular office hours on a day that is mutually agreed upon by the Company
and Executive. Except as specifically provided by this Agreement, the Company
shall have no other obligations or liabilities to Executive following the
Termination Date.
2.    Resignation: Executive hereby acknowledges and agrees that Executive
resigned from all positions held by Executive as an officer or director of the
Company and each of its direct and indirect subsidiaries, including as Chief
Executive Officer of the Company and as a member of the Board, effective as of
the Termination Date.
3.    Special Payment and Benefits: In consideration of the execution of this
Agreement by Executive and of Executive’s performance of his obligations under
this Agreement, and conditioned on his compliance with its terms and conditions,
the Company shall pay Executive an amount equal to the base salary that
Executive would have earned if he had remained an employee of the Company from
the Termination Date through January 7, 2017 (the “Severance Amount”). The
Company shall pay the Severance Amount to Executive, less applicable
withholdings and deductions, in a cash lump sum in January 2017. In addition,
Executive shall be eligible to exercise the vested portion of the stock option
granted to Executive on November 15, 2013 (the “2013 Option”) under the
Company’s 2009 Equity Incentive Plan (the “2009 Plan”) until the original
expiration date of the 2013 Option (i.e., November 15, 2023), subject to the
terms and conditions


1

--------------------------------------------------------------------------------





of the 2009 Plan and the applicable award agreement. For the avoidance of doubt,
the vested portion of the 2013 Option covers 600,000 shares of the Company’s
common stock, and the unvested portion of the 2013 Option was forfeited by
Executive as of the Termination Date. The treatment of any other outstanding
stock options held by Executive on the Termination Date shall be determined in
accordance with the terms of the 2009 Pan and the applicable award agreements.
4.    Release: Executive, for himself, his attorney, heirs, executors and
assigns, does hereby fully and forever release and discharge the Company and its
past, current and future subsidiaries and affiliates, as well as their
predecessors, successors, assigns, and their past, current and former directors,
officers, partners, agents, employees, attorneys, and administrators
(collectively, the “Released Parties”) from all suits, causes of action, and/or
claims, demands or entitlements of any nature whatsoever, whether known,
unknown, or unforeseen, which Executive has or may have against any of them
arising out of or in connection with his employment by the Company, the
Employment Agreement between the Company and Executive, dated November 15, 2013
(the “Employment Agreement”), the termination of Executive’s employment with the
Company, or any event, transaction, or matter occurring or existing on or before
the date of Executive’s signing of this Agreement related to the Company, except
that Executive is not releasing any claims arising under Section 14 of the
Employment Agreement, any other right to indemnification or director and officer
liability insurance coverage that Executive may otherwise have, any claims
relating to any rights Executive may have pursuant to stock option awards
granted to Executive by the Company (collectively, the “Stock Option Awards”)
that vested before the Termination Date, or any claims arising after the date of
his signing this Agreement. Executive shall not to file or otherwise institute
any claim, demand or lawsuit seeking damages or other relief and not to
otherwise assert any claims, demands or entitlements that are released herein.
Executive further hereby irrevocably and unconditionally waives any and all
rights to recover any relief or damages concerning the claims, demands or
entitlements that are released herein. Executive represents and warrants that
Executive has not previously filed or joined in any such claims, demands or
entitlements against the Company or the other persons or entities released
herein and that Executive will indemnify and hold them harmless from all
liabilities, claims, demands, costs, expenses and/or attorney’s fees incurred as
a result of any such claims, demands or lawsuits.
This Agreement specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, and the Family and Medical Leave Act, all as
amended, or any other applicable federal, state, or local law), claims under the
Worker Adjustment and Retraining Notification Act, claims under the
Sarbanes-Oxley Act of 2002, including the Corporate and Criminal Fraud
Accountability Act, claims under the Employee Retirement Income Security Act, as
amended, claims under the Fair Labor Standards Act, as amended (or any other
applicable federal, state or local statute relating to payment of wages), claims
for wrongful discharge in violation of public policy, claims under the
Employment Discrimination Bureau (EDB) - Pennsylvania, the Pennsylvania Family
Leave Act, the Pennsylvania Workers’ Compensation Act, the Pennsylvania State
Wage and Hour Law, the Pennsylvania Law on Equal Pay, the Pennsylvania Political
Activities of Employees Law, the Pennsylvania Lie Detector Testing Law, the
Pennsylvania Tobacco Use Law, the Pennsylvania Genetic Testing Law, the State of
Pennsylvania Labor Relations Act, the Pennsylvania Human Rights Law, and the
Pennsylvania Labor Law, claims for discrimination in violation of the
Pennsylvania Human Relations Act, claims for breach of express or implied
contract, wage orders, claims concerning recruitment, hiring, termination,
salary rate, severance pay, wages or benefits due, sick leave, holiday pay,
vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all


2

--------------------------------------------------------------------------------





tort, contract, or other claims which might have been asserted by Executive or
on his behalf in any suit, charge of discrimination, or claim against the
Company or the persons or entities released herein.
Executive acknowledges that different or additional facts may be discovered in
addition to what he now knows or believes to be true with respect to the matters
released in this Agreement, and this Agreement shall be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any different or additional facts.
However, notwithstanding the foregoing, nothing in this Agreement shall be
construed to waive any right that is not subject to waiver by private agreement,
including, without limitation, any claims arising under state unemployment
insurance or workers compensation laws.  Executive understands that rights or
claims under the Age Discrimination in Employment Act that may arise after
Executive executes this Agreement are not waived. Likewise, nothing in this
Agreement shall be construed to prohibit Executive from filing a charge with or
participating in any investigation or proceeding conducted by the EEOC, NLRB, or
any comparable state or local agency.  Notwithstanding the foregoing, Executive
agrees to waive his right to recover individual relief in any charge, complaint,
or lawsuit filed by him or anyone on his behalf.
5.    Non-admission of Liability or Wrongdoing: The Parties understand and agree
that the execution of this Agreement does not constitute an admission by any
party of any liability or wrongdoing on the part of that party.
6.    Restricted Information: Executive shall not disclose to anyone outside of
the Company, or use for his own benefit or the benefit of anyone other than the
Company, any nonpublic information regarding the Company’s business, including
but not limited to: (a) customer information, such as the Company’s customer
list and other nonpublic information regarding the Company’s customers, such as
customer contact information; contract terms; customer files; information
regarding customer history, needs and preferences; and information designated by
customers to be kept confidential; (b) financial information, such as sales
plans and forecasts; sales and earnings figures; cost and profitability
information; and pricing; (c) corporate strategies, marketing and other
strategic plans; (d) technical and product information, such as sources of
supply; manufacturing methods; product development plans; product testing plans,
protocols, data and results; and intellectual property; and (e) personnel files
and information (collectively, the “Restricted Information”). Restricted
Information does not include any information that is, or becomes, in the public
domain through no disclosure or other action (whether direct or indirect) by
Executive. The obligations in this Section 6 with respect to a particular piece
of Restricted Information shall remain in effect until that piece of information
enters the public domain through no breach of contract or duty by Executive.
Pursuant to 18 USC § 1833(b), Executive agrees and understands that an
individual may not be held liable under any criminal or civil federal or state
trade secret law for disclosure of a trade secret: (i) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Additionally, an individual suing an entity for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his or her attorney and use the trade secret information in
the court proceeding, so long as any document containing the trade secret is
filed under seal and the individual does not disclose the trade secret except
pursuant to court order. Nothing in this Agreement is intended to conflict with
18 USC § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 USC § 1833(b).
7.    Non-Disparagement: Executive shall not make any written or oral statement
that may defame, disparage or cast in a negative light so as to do harm to the
personal or professional reputation of (a) the Company and its subsidiaries and
affiliates, (b) their employees, officers, directors or trustees or (c) the
services and/or products being developed or provided by the Company or its
subsidiaries or affiliates. The


3

--------------------------------------------------------------------------------





Company shall not, and shall direct the members of the Board and the Company’s
Section 16 officers not to, make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Executive.
8.    Cooperation: Executive shall cooperate with the Company and its
subsidiaries or affiliates in connection with any pending or future litigation,
proceeding or other matter which may be filed against or by the Company or its
subsidiaries or affiliates with any agency, court, or other tribunal and
concerning or relating to any matter falling within Executive’s knowledge or
former area of responsibility. Executive shall provide reasonable assistance and
completely truthful testimony in such matters as needed. The Company shall pay
Executive at the rate of $250 per hour for the services performed by Executive
pursuant to this Section 8 at the request of the Company and will reimburse
Executive for all reasonable associated out of pocket expenses incurred at the
request of the Company.
9.    Return of Property; Deductions: Promptly after the Termination Date,
Executive shall return the original and all copies of Company property,
including but not limited to any and all Restricted Information and all
documents, files, manuals, forms, records, contact information or lists,
financial information, drawings, plans, hardware, software, access codes, keys,
credit cards, and any and all other physical, intellectual, or personal property
of the Company or its subsidiaries or affiliates. Executive hereby authorizes
the Company to deduct as an offset from the above-referenced Severance Amount
the value of any Company property not returned or returned in a damaged
condition as well as any monies paid by the Company on Executive’s behalf,
unless prohibited by applicable law. Executive further represents that he has
not retained any non-public information about the Company or its affiliates or
subsidiaries on any personal computer or portable data storage device or in any
other manner.
10.    Breach: In the event that Executive or the Company breaches or threatens
to breach any provision of this Agreement, Executive or the Company, as
applicable, shall be entitled to seek any and all equitable and legal relief
provided by law, specifically including immediate and permanent injunctive
relief. Executive and the Company hereby waive any claim that the other Party
has an adequate remedy at law. In addition, and to the extent not prohibited by
law, Executive and the Company, as applicable, shall be entitled to an award of
all costs and attorneys’ fees incurred by him or it in any successful effort to
enforce the terms of this Agreement. The foregoing relief shall not be construed
to limit or otherwise restrict either Party’s ability to pursue any other remedy
provided by law, including the recovery of any actual, compensatory or punitive
damages.
11.    Communication with Government Agencies: Notwithstanding anything to the
contrary herein, Executive understands that nothing in this Agreement restricts
or prohibits Executive from initiating communications directly with, responding
to any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation.
12.    Arbitration of Disputes: Any dispute, controversy or claim arising out of
or related to Executive’s employment with the Company, this Agreement or any
breach of this Agreement shall be submitted to and decided by binding
arbitration in the County of Chester, Pennsylvania. Arbitration shall be
administered exclusively by the American Arbitration Association and shall be
conducted consistent with the rules, regulations and requirements thereof as
well as any requirements imposed by state law. Any arbitral award determination
shall be final and binding upon the parties.
13.    Acknowledgements by Executive: In signing this Agreement, Executive
acknowledges:


4

--------------------------------------------------------------------------------





(1)
That he has not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which he might still be entitled to compensation or relief
in the future. Except as otherwise set forth herein, he has been paid all wages,
compensation and benefits, and other amounts that the Company or any Released
Party should have paid him in the past.

(2)
That he is not aware of any unlawful conduct by the Company or any of its
directors, officers or employees.

(3)
That he is intentionally releasing claims that he did not know that he might
have and that, with hindsight, he might regret having released. He has not
assigned or given away any of the claims he is releasing.

(4)
That he has read and understands this Agreement and that he has been advised to
consult with an attorney about its meaning and effect and has done so.

(5)
That he is receiving monies or other consideration to which he is not otherwise
entitled by signing the Agreement and that he is releasing all claims against
the Released Parties, whether known or unknown, knowingly and voluntarily and
without duress, coercion or undue influence of any kind.

14.    Knowing and Voluntary Execution: Executive states and represents that he
has carefully read this Agreement and knows and understands the contents
thereof, and that he has executed the same as his own free act and deed.
Executive also acknowledges that he has had the opportunity to ask questions
about each and every provision of this Agreement and that he fully understands
the effect of the provisions contained herein upon his legal rights.
15.    Executed Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
16.    Modification: No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by both Parties.
17.    Effect of Void Provision: If a Party successfully asserts that any
provision in this Agreement is void or invalid, the rest of the Agreement shall
remain valid and enforceable unless the other Party elects to cancel it. If this
Agreement is cancelled pursuant to the preceding sentence, then Executive will
forfeit and/or repay any additional amounts which Executive received in exchange
for signing it.
18.    Assignability: Executive’s obligations and agreements under this
Agreement shall be binding on his heirs, executors, legal representatives and
assigns and shall inure to the benefit of any successors and assigns of the
Company. The Company may, at any time, assign this Agreement or any of its
rights or obligations arising hereunder to any party. The Company’s obligations
and agreements shall be binding on its successors and assigns and shall inure to
the benefit of Executive’s heirs, successors and assigns.
19.    Entire Agreement: This Agreement sets forth the entire agreement between
the Parties hereto and supersedes and replaces any and all prior or
contemporaneous representations or agreements, whether oral or written, relating
to the subject matter herein (specifically excluding, however, Executive’s
post-termination obligations contained in the Employment Agreement and the Stock
Option Awards (except as modified hereby)). Executive acknowledges that when he
decided to sign this Agreement, he was not relying on any representations that
were not in this Agreement. The language of all parts of this Agreement shall in


5

--------------------------------------------------------------------------------





all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any of the Parties.
20.    Governing Law: This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of law provisions.
YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT. BEFORE SIGNING THIS
AGREEMENT, READ IT CAREFULLY, AND THE COMPANY ADVISES THAT YOU DISCUSS IT WITH
YOUR ATTORNEY AT YOUR OWN EXPENSE. TAKE AS MUCH TIME AS YOU NEED TO CONSIDER
THISAGREEMENT BEFORE DECIDING WHETHER TO SIGN IT, UP TO 21 DAYS. BY SIGNING IT
YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.
JANUARY 9, 2017 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS
AGREEMENT TO MICHAEL MARINO, THE COMPANY’S SENIOR VICE PRESIDENT AND GENERAL
COUNSEL. IF YOU FAIL TO DO SO, YOU WILL NOT RECEIVE THE SPECIAL PAYMENTS OR
BENEFITS DESCRIBED IN IT.
YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT. TO DO SO, YOU MUST
DELIVER A WRITTEN NOTICE OF REVOCATION TO MICHAEL MARINO BEFORE SEVEN 24-HOUR
PERIODS EXPIRE FROM THE TIME YOU SIGNED IT. IF YOU REVOKE THIS AGREEMENT, IT
WILL NOT GO INTO EFFECT AND YOU WILL NOT RECEIVE THE SPECIAL PAYMENTS OR
BENEFITS DESCRIBED IN IT. THE EFFECTIVE DATE OF THIS AGREEMENT IS THE EIGHTH DAY
AFTER YOU SIGN WITHOUT REVOCATION.




6

--------------------------------------------------------------------------------





AGREED:




FIBROCELL SCIENCE, INC.


/s/ Michael F. Marino
 
12/18/2016
Name: Michael F. Marino
 
Date
Title: Senior Vice President, General Counsel and Corporate Secretary
 
 



EXECUTIVE


/s/ David Pernock
 
12/18/2016
Name: David Pernock
 
Date







7